                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


KING/MOROCCO                                                  CIVIL ACTION


VERSUS                                                        NO: 18-8957


MATT BOWERS NISSAN                                            SECTION: “H”


                                        ORDER
        Before the Court is a Motion for an Appeal of an October 9, 2018 Order
by Magistrate Judge Karen Roby that denied Plaintiff’s Motion for Leave to
proceed in forma pauperis because Plaintiff failed to include a properly signed
declaration of his income, assets, expenses, and debts with his Motion (Doc. 5).
        With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions. 1 A magistrate judge is afforded
broad discretion in resolving such motions. 2 A party aggrieved by the
magistrate judge’s ruling may appeal to the district judge within fourteen days
after service of the ruling. 3 The district judge may reverse only upon a finding
that the ruling is “clearly erroneous or contrary to law.” 4 To meet this high
standard, the district judge must be “left with a definite and firm conviction
that a mistake has been committed.” 5



1   28 U.S.C. § 636(b)(1)(A).
2   McCallon v. BP Am. Prod. Co., Nos. 05–0597, 05–0700, 2006 WL 3246886, at *2 (E.D. La.
    Nov. 8, 2006).
3   FED. R. CIV. P. 72(a).
4   28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).
5   Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997).

                                            1
      Here, Plaintiff’s Motion for an Appeal is untimely because it has been
almost six months since Magistrate Judge Roby issued her ruling on Plaintiff’s
Motion for Leave to proceed in forma pauperis. Even if Plaintiff’s Motion were
timely, however, Plaintiff has failed to make any argument or present any
evidence suggesting that the Magistrate’s ruling was clearly erroneous or
contrary to law. Accordingly, Plaintiff’s Motion for an Appeal is DENIED.


                    New Orleans, Louisiana this 26th day of March, 2019.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      2
